Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 1 of 17 PageID: 729
                                                           [Docket No. 11]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


  BODY PHYSICS,

                     Plaintiff,
                                            Civil No. 20-9231 (RMB/AMD)
         v.

  NATIONWIDE INSURANCE d/b/a                OPINION
  HARLEYSVILLE INSURANCE
  COMPANY, et al.,

                     Defendants.



 RENÉE MARIE BUMB, United States District Judge

        This matter comes before the Court on the Motion to Dismiss

 brought by Defendant Harleysville Insurance Company. [Docket No.

 11.]   For   the   reasons   expressed   below,   the   Court   will   grant

 Defendant’s Motion.

 I.     FACTUAL BACKGROUND

        Plaintiff Body Physics is a gym located in Haddonfield, New

 Jersey that, like many businesses, was adversely affected by the

 global COVID-19 pandemic. Plaintiff provides “fitness instruction

 to members of the public” who pay membership dues. [Docket No. 1-

 1, ¶¶ 9-10.] Prior to the events that led to this case, Plaintiff

 obtained “a commercial lines insurance policy from” Defendant (the

 “Policy”), for which it “paid . . . a premium . . . totaling

 approximately $3,823.” [Id., ¶¶ 11-13.] The Policy was in force at
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 2 of 17 PageID: 730



 all relevant times to this case. [Id., ¶ 13.] The Policy includes

 a “Business Income (And Extra Expense)” provision that provides

 that Defendant

       will pay for the actual loss of Business Income you
       sustain due to the necessary “suspension” of your
       “operations” during the “period of restoration”. The
       “suspension” must be caused by direct physical loss of
       or damage to property at premises which are described in
       the Declarations and for which a Business Income Limit
       of Insurance is shown in the Declarations.

 [Id., ¶¶ 15-16.]1

       The Policy “also includes coverage for losses related to

 actions   taken    by   civil   authorities”    (the   “Civil    Authority

 Provision”). [Id. ¶ 18.] The Civil Authority Provision states that

       [w]hen a Covered Cause of Loss causes damage to property
       other than property at the described premises, we will
       pay for the actual loss of Business Income you sustain
       and necessary Extra Expense caused by action of civil
       authority that prohibits access to the described
       premises, provided that both of the following apply:

       (1) Access to the area immediately surrounding the
       damaged property is prohibited by civil authority as a
       result of the damage, and the described premises are
       within that area but are not more than one mile from the
       damaged property; and

       (2) The action of civil authority is taken in response
       to dangerous physical conditions resulting from the
       damage or continuation of the Covered Cause of Loss that
       caused the damage, or the action is taken to enable a
       civil authority to have unimpeded access to the damaged
       property.


 1 The Policy defines “period of restoration” as the period of time
 ending “when the property at the described premises should be
 repaired, rebuilt or replaced.” [Docket No. 1-1, at 111 (PDF
 pagination).]
                                      2
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 3 of 17 PageID: 731




 [Id. at 104 (PDF pagination).]

       The Policy “is an ‘all risk’ type policy” that “provides that

 covered causes of loss under the policy provide coverage for all

 covered losses, including but not limited to direct physical loss

 or damage to insured property, unless a loss is excluded or limited

 by the policy’s language.” [Id., ¶ 19 (emphasis added).] In other

 words, certain losses are excluded from coverage under the Policy.

       To that end, the Policy has a provision entitled “Exclusion

 Of Loss Due To Virus Or Bacteria” (the “Virus Exclusion”), which

 “applies to all coverage under all forms and endorsements that

 comprise this Coverage Part or Policy, including but not limited

 to forms or endorsements that cover property damage to buildings

 or personal property and forms or endorsement that cover business

 income, extra expense, or action of civil authority.” [Id., ¶ 20.]

 Per the Virus Exclusion, Defendant “will not pay for loss or damage

 caused   by   or   resulting   from   any   virus,   bacterium   or   other

 microorganism that induces or is capable of inducing physical

 distress, illness or disease.” [Id.]

       On March 16, 2020, New Jersey Governor Phil Murphy signed

 Executive Order 104 (the “Executive Order”), which ordered “[g]yms

 and fitness centers and classes” to “close[] to members of the

 public, effective 8:00 p.m. on Monday, March 16, 2020.” [Id., ¶



                                       3
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 4 of 17 PageID: 732



 22.] Such “facilities [were] to remain closed to the public for as

 long as [Executive Order 104] remain[ed] in effect.” [Id.]

       “Due to the order and/or the pandemic, Plaintiff[ has] been

 unable to operate the gym and therefore, sustained a direct

 physical loss resulting in business interruption and loss of

 income.” [Id., ¶ 23.] Although the gym never had a COVID-19

 outbreak, its forced closure due to the Executive Order resulted

 in “substantially” decreased revenue for Plaintiff, to the tune of

 more than $65,000 in lost revenue. [Id., ¶¶ 24-27.]

       In May 2020, Plaintiff placed a claim for loss under the

 Policy with Defendant. [Id., ¶ 40.] Defendant responded on May 26,

 2020,   by   denying   coverage    under    the   Policy.   [Id.,    ¶   42.]

 Defendant’s letter denying coverage stated that “any business

 interruption resulting from the business closures occurred away

 from the described premises and any loss of or damage that may

 have been sustained did not occur as a result of a covered cause

 of loss.” [Id., ¶ 43.]

 II.   PROCEDURAL HISTORY

       Plaintiff filed the present action, on behalf of itself and

 others similarly situated, in the Superior Court of New Jersey,

 Camden County, on June 24, 2020. [Docket No. 1, ¶ 1.] Defendant

 removed the case to this Court on July 22, 2020. [Id.] The parties

 exchanged    pre-motion   letters,   in    accordance   with   the   Court’s

 Individual Rules and Procedures, in July and August 2020. [Docket

                                      4
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 5 of 17 PageID: 733



 Nos. 5, 9.] The Court declined to hold a pre-motion conference,

 [Docket No. 10], and Defendant filed its Motion to Dismiss on

 August 28, 2020, [Docket No 11].                Plaintiff timely filed its

 response in opposition on September 21, 2020. [Docket No. 13.]

 Defendant timely filed its reply on September 28, 2020. [Docket

 No. 14.] Moreover, the parties have supplemented their briefs in

 light of other courts addressing similar legal issues. [See, e.g.,

 Docket Nos. 15, 16, 21-22.]

 III. JURISDICTION

       The Court exercises subject matter jurisdiction pursuant to

 28 U.S.C. § 1331(a)(1). Plaintiff is a New Jersey limited liability

 company whose sole member, Jim Bompensa, is a citizen of New

 Jersey. [Docket No. 1, ¶ 6.] Defendant is an Ohio corporation with

 its principal place of business in Columbus, Ohio. [Id., ¶ 7.]

 Therefore,    there   is   diversity       of   citizenship   in   this   case.

 Moreover, the amount in controversy exceeds $75,000. [See id., ¶¶

 11-13.]

 IV.   STANDARD

       A.   Motion to Dismiss Standard

       When considering a motion to dismiss for failure to state a

 claim upon which relief can be granted pursuant to Federal Rule of

 Civil Procedure 12(b)(6), a court must accept all well-pleaded

 allegations in the complaint as true and view them in the light

 most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

                                        5
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 6 of 17 PageID: 734



 351   (3d   Cir.   2005).   It   is   well-settled   that   a   pleading   is

 sufficient if it contains “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” FED. R. CIV. P.

 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do . . .

 .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

 in original) (citations omitted) (citing Conley v. Gibson, 355

 U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Of Psychiatry & Neurology,

 Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478

 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court
       must take three steps. First, the court must “tak[e]
       note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations
       that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Third, “whe[n]
       there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether
       they plausibly give rise to an entitlement for relief.”

 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

 only the allegations contained in the complaint, exhibits attached

 to the complaint and matters of public record.” Schmidt v. Skolas,

                                        6
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 7 of 17 PageID: 735



 770 F.3d 241, 249 (3d Cir. 2014) (citing Pension Benefit Guar.

 Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993)).

       A district court, in weighing a motion to dismiss, asks “not

 whether    a    plaintiff   will   ultimately   prevail   but   whether   the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

 in Twombly expounded the pleading standard for ‘all civil actions’

 . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

 2009) (“Iqbal . . . provides the final nail in the coffin for the

 ‘no set of facts’ standard that applied to federal complaints

 before Twombly.”). “A motion to dismiss should be granted if the

 plaintiff is unable to plead ‘enough facts to state a claim to

 relief that is plausible on its face.’” Malleus, 641 F.3d at 563

 (quoting Twombly, 550 U.S. at 570).

       B.       Interpretation of Insurance Contracts Under New Jersey

                Law

       “Under New Jersey law, the determination of ‘the proper

 coverage of an insurance contract is a question of law.’” Causeway

 Automotive, LLC v. Zurich Am. Ins. Co., Civil Action No. 20-8393

 (FLW) (DEA), 2021 WL 486917, at *3 (D.N.J. Feb. 10, 2021) (quoting

 Buczek v. Cont’l Cas. Ins. Co., 378 F.3d 284, 288 (3d Cir. 2004)).

 “An insurance policy is a contract that will be enforced as written

                                        7
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 8 of 17 PageID: 736



 when its terms are clear in order that the expectations of the

 parties will be fulfilled.” Id. (quoting Flomerfelt v. Cardiello,

 997 A.2d 991, 996 (N.J. 2010)). New Jersey courts subject insurance

 policies “to special rules of interpretation,” however, because

 they are contracts of adhesion. Id. (quoting Longobardi v. Chubb

 Ins. Co. of N.J., 582 A.2d 1257, 1260 (N.J. 1990)). Issues of

 public policy and principles of fairness must inform a court’s

 analysis of an insurance policy. See id.; Voorhees v. Preferred

 Mut. Ins. Co., 607 A.2d 1255, 1260 (N.J. 1992) (“[C]ourts must

 assume a particularly vigilant role in ensuring their conformity

 to   public   policy    and   principles   of   fairness.”};   Zacarias   v.

 Allstate Ins. Co., 775 A.2d 1262, 1264 (N.J. 2001) (“We give

 special scrutiny to insurance contracts because of the stark

 imbalance     between   insurance   companies    and   insureds   in   their

 respective understanding of the terms and conditions of insurance

 policies.”). In a case such as this one, where “the insurance

 carrier claims the matter in dispute falls within exclusionary

 provisions of the policy, it bears the burden of establishing the

 claim.” Causeway, 2021 WL 486917, at *3 (quoting Rosario ex rel.

 Rosario v. Haywood, 799 A.2d 32, 37 (N.J. Super. Ct. App. Div.

 2002).

       As with any other type of contract, “[w]here the express

 language of the [insurance] policy is clear and unambiguous, ‘the

 court is bound to enforce the policy as it is written.’” Rosario,

                                       8
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 9 of 17 PageID: 737



 799 A.2d at 38 (quoting Royal Ins. Co. v. Rutgers Cas. Ins. Co.,

 638 A.2d 924, 927 (N.J. Super. Ct. App. Div. 1994)). “If the

 language is clear, that is the end of the inquiry.” Chubb Custom

 Ins. Co. v. Prudential Ins. Co. of Am., 948 A.2d 1285, 1289 (N.J.

 2008). The plain language of the policy, after all, is “the best

 indication of the parties’ reasonable expectations.” Causeway,

 2021 WL 486917, at *4. Such an approach to contract interpretation

 ensures that the court enforces “the probable common intent of the

 parties in an effort to find a reasonable meaning in keeping with

 the express purposes of the policies.” Royal Ins. Co., 638 A.2d at

 927.

        “Additionally,   in   the   context   of   an   insurance   policy,

 ‘[e]xclusionary clauses are presumptively valid and are enforced

 if they are “specific, plain, clear, prominent, and not contrary

 to public policy.”’” Causeway, 2021 WL 486917, at *4 (quoting

 Flomerfelt, 997 A.2d 996 (quoting Princeton Ins. Co. v. Chunmuang,

 698 A.2d 9, 17 (N.J. 1997)). As noted above, the insurer bears the

 burden of establishing that the claim in question falls within the

 exclusionary clause. Id. at *3-4 (citing Rosario, 799 A.2d at 37;

 Chunmuang, 698 A.2d at 17). Therefore, “exclusions are ordinarily

 strictly construed against the insurer, and if there is more than

 one possible interpretation of the language, courts apply the

 meaning that supports coverage rather than the one that limits

 it.” Id. at *4 (quoting Flomerfelt, 997 A.2d at 997). But “[i]f

                                      9
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 10 of 17 PageID: 738



 the words used in an exclusionary clause are clear and unambiguous,

 ‘a court should not engaged in a strained construction to support

 the imposition of liability.’” Flomerfelt, 997 A.2d at 997 (quoting

 Longobardi, 582 A.2d at 1260). Therefore, a court cannot rely on

 “[f]ar-fetched interpretations of a policy exclusion” in order “to

 create an ambiguity requiring coverage.” Essex Ins. Co. v. N.J.

 Pan-African Chamber of Commerce & Indus., Inc., No. A-1237-14T3,

 2017 WL 4051726, at *3 (N.J. Super. Ct. App. Div. Sept. 14, 2017).

 Nor can a court “disregard the ‘clear import and intent’ of a

 policy exclusion.” Am. Motorists Ins. Co. v. L-C-A Sales Co., 713

 A.2d 1007, 1013 (N.J. 1998) (quoting Westchester Fire Ins. Co. v.

 Continental Ins. Cos., 312 A.2d 664, 671 (N.J. Super. Ct. App.

 Div. 1973)). “Rather, courts must evaluate whether, utilizing a

 ‘fair    interpretation’     of   the     language,   it   is   ambiguous.”

 Flomerfelt, 997 A.2d at 997 (quoting Stafford v. T.H.E. Ins. Co.,

 706 A.2d 785, 789 (N.J. Super. Ct. App. Div. 1998)); see Causeway,

 2021 WL 486917, at *4 (citations omitted).

 V.    ANALYSIS

       Plaintiff’s    Complaint    alleges     three   claims:   Breach   of

 Contract (Count I), Violation of the Covenant of Good Faith and

 Fair Dealing (Count II), and Declaratory Judgment (Count III).

 [Docket No. 1-1, ¶¶ 117-143.] All of the claims require as a

 threshold matter that Plaintiff is entitled to coverage under the



                                      10
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 11 of 17 PageID: 739



 Policy due to the circumstances outlined above, in spite of

 Defendant’s denial of Plaintiff’s insurance claim.

       Defendant’s Motion to Dismiss argues that Plaintiff cannot

 overcome that threshold issue because “the applicable language” of

 the Policy “is clear and unambiguous.” [Docket No. 11-1, at 7.]

 Specifically, the Virus Exclusion clearly and explicitly excludes

 from coverage any loss or damage caused by or resulting from a

 virus: “We will not pay for loss or damage caused by or resulting

 from any virus . . . that induces or is capable of inducing physical

 distress, illness or disease.” [Docket No. 1-1, at 114 (PDF

 pagination).] Moreover, the Virus Exclusion explicitly applies to

 “all coverage under all forms and endorsements,” including “forms

 or endorsements that cover business income, extra expense or action

 of civil authority.” [Id.]

       Defendant further argues that Plaintiff’s claim clearly falls

 within the Virus Exclusion and that, therefore, Defendant was

 entitled to deny Plaintiff’s claim. In fact, Plaintiff’s Complaint

 itself alleges that the gym had to cease operations “[d]ue to the

 [Governor’s] order and/or the pandemic,” which is what ultimately

 caused the losses. [See id., ¶¶ 23-24, 47.] Plaintiff admits that

 “the pandemic clearly caused and/or continues to cause plaintiffs

 and the class members to sustain direct physical loss and property

 damage.” [Id., ¶ 47.] Because the alleged losses fall squarely

 within the Virus Exclusion, Defendant argues, Plaintiff is not

                                      11
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 12 of 17 PageID: 740



 entitled to coverage under the Policy. Therefore, Plaintiff’s

 claims should be dismissed.

       In an entirely separate and distinct argument to dismiss this

 case, Defendant argues that, even if the Virus Exclusion is

 unenforceable     or   inapplicable,      Plaintiff   is   not   entitled   to

 coverage because the Policy requires “direct physical loss or

 damage,” but Plaintiff readily admits that “there was no virus or

 bacteria breakout at the gym or associated with the gym.” [See

 Docket No. 11-1, at 9 (quoting Docket No. 1-1, ¶ 30.]

       The overwhelming majority of Plaintiff’s opposition to the

 Motion to Dismiss focuses on Defendant’s second argument about the

 “physical loss or damage” requirement. [See Docket No. 13, at 7-

 21.] Plaintiff does also argue generally that the Virus Exclusion

 is ambiguous and that discovery is required to decipher its

 meaning; however, Plaintiff makes this argument without actually

 pointing to any specific ambiguities in the language of the Virus

 Exclusion. Rather, Plaintiff argues that the enforcement of the

 Virus    Exclusion     by   Defendant      is   contrary    to   Plaintiff’s

 “reasonable expectations.” [See id., at 7.]

       In short, Plaintiff’s arguments skirt around the principal

 issue in this case: whether or not the Virus Exclusion language is

 ambiguous. As a result, Plaintiff failed to demonstrate that the

 Virus Exclusion is, in fact, ambiguous. “A genuine ambiguity exists

 in an insurance contract ‘where the phrasing of the policy is so

                                      12
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 13 of 17 PageID: 741



 confusing    that   the   average     policyholder    cannot      make    out   the

 boundaries of coverage.’” Causeway, 2021 WL 486917, at *5 (quoting

 Lee v. Gen. Acc. Ins. Co., 767 A.2d 985, 987 (N.J. Super. Ct. App.

 Div. 2001)). As noted above, Plaintiff does not point to any

 specific language in the Virus Exclusion that is ambiguous. The

 closest Plaintiff comes to doing this is arguing at some length

 that the meaning of “physical loss or damage” is ambiguous, such

 that discovery is required to determine the meaning of the Virus

 Exclusion.

       However, this argument puts the cart before the horse. Whether

 Plaintiff    suffered     “physical    loss   or   damage”   is    a     secondary

 inquiry. The primary inquiry is whether the alleged physical loss

 or damage was caused by a virus. If it was, then the Virus Exclusion

 unambiguously excludes the alleged physical loss or damage from

 coverage.

       The Virus Exclusion is unambiguous and applies here. Numerous

 courts have considered similar exclusions and found them “to be

 unambiguous and clearly applicable ‘to COVID-19, which is caused

 by a coronavirus that causes physical illness and distress.’”

 Humans & Resources, LLC v. Firstline Nat’l Ins. Co., No. 20-2152,

 2021 WL 75775, at *8 (E.D. Pa. Jan. 8, 2021) (quoting Toppers Salon

 & Health Spa, Inc. v. Travelers Prop. Cas. Co. of Am., 2020 WL

 7024287, at *3 (E.D. Pa. Nov. 30, 2020)); see also Pez Seafood

 DTLA, LLC v. Travelers Indem. Co., No. 20-4699, 2021 WL 234355, at

                                        13
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 14 of 17 PageID: 742



 *7 (C.D. Cal. Jan 20, 2021) (“[T]he Virus Exclusion clearly and

 unambiguously applies, as courts applying similar exclusions to

 COVID-19 have consistently found.”); AFM Mattress Co., LLC v.

 Motorists Commercial Mut. Ins. Co., 2020 WL 6940984, at *4 (N.D.

 Ill. Nov. 25, 2020) (holding that there was “no ambiguity in the

 [Virus Exclusion’s] language”).

       Analyzing an identical Virus Exclusion,2 Chief Judge Wolfson

 recently wrote, “I do not find the Virus Exclusion to be ambiguous

 in any way.” Causeway, 2021 WL 486917, at *5 (citing Mac Prop.

 Grp. LLC v. Selective Fire & Cas. Ins. Co., No. L-2629-20, 2020 WL

 7422374, at *9 (N.J. Super. Ct. Law Div. Nov. 5, 2020)). She

 continued, “The Virus Exclusion plainly provides that Defendant

 will not cover any loss caused by ‘any virus . . . or other

 microorganism that induces or is capable of inducing physical

 distress, illness, or disease.’” Id. In that case, unlike here,

 the plaintiffs actually offered an alternative interpretation of

 the Virus Exclusion. See id. Nevertheless, the Court resoundingly

 rejected     the   plaintiffs’     argument,    noting    that    such   an

 “interpretation would require the Court to add additional language

 that does not appear in the Policy.” Id. The language of the Virus



 2 See Causeway, 2021 WL 486917, at *2 (“The [Virus Exclusion]
 states that Defendant ‘will not pay for loss or damage caused by
 or resulting from any virus, bacterium or other micro-organism
 that induces or is capable of inducing physical distress, illness
 or disease.’”)
                                      14
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 15 of 17 PageID: 743



 Exclusion here is exactly the same as in Causeway, and, unlike the

 plaintiffs in that case, Plaintiff here has offered no possible

 alternative meaning of the Virus Exclusion. Therefore, like the

 Court in Causeway, this Court finds no reason to “render [the Virus

 Exclusion] ambiguous or otherwise unclear.” See id.

       Moreover, there is no dispute that COVID-19 is caused by a

 virus. Plaintiff admits that its alleged losses occurred because

 of   the   COVID-19   pandemic    and      the   Governor’s    orders,   which

 themselves were caused by the virus. See id. at *6 (“The Executive

 Orders were issued for the sole reason of reducing the spread of

 the virus that causes COVID-19 and would not have been issued but

 for the presence of the virus in the State of New Jersey. . . .

 [T]he ‘but for’ cause of Plaintiffs’ losses was COVID-19—the

 Executive Orders and the virus are so inextricably connected that

 it is undeniable that the Orders were issued because [of] the

 virus.”).     Therefore,    because     (1)      the   Virus   Exclusion   is

 unambiguous, (2) the Virus Exclusion excludes from coverage any

 losses caused by a virus, and (3) the but for cause of Plaintiff’s

 alleged losses and this case is the Coronavirus, Defendant’s denial

 of Plaintiff’s insurance claim was appropriate.3

       Plaintiff’s argument that the application of Virus Exclusion

 did not comport with Plaintiff’s “reasonable expectations” is


 3Plaintiff does not argue that the Virus Exclusion violates public
 policy.
                                       15
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 16 of 17 PageID: 744



 irrelevant. In fact, the Court will only consider “the reasonable

 expectations     of   the   insured’”           “[w]here      a    genuine   ambiguity

 exists.” Id. (quoting Zacarias, 775 A.2d at 1264). Here, where no

 such genuine ambiguity exists, the Court’s consideration of the

 parties’    reasonable      expectations          could       result   in    the    Court

 “writ[ing] for the insured a better policy of insurance than one

 purchased.”    Zacarias,      775    A.2d        at    1264    (quoting      Gibson    v.

 Callaghan, 730 A.2d 1278, 1282 (N.J. 1999)). The New Jersey Supreme

 Court has explicitly advised against doing this “[i]n the absence

 of any ambiguity.” Gibson, 730 A.2d at 1282. Therefore, the Court

 will not entertain such an argument here.

       Plaintiff’s     argument      that    it,       in   fact,    suffered       “direct

 physical loss . . . or damage” is also irrelevant. In fact, the

 Court can assume, arguendo, that Plaintiff’s losses constitute

 “direct physical loss . . . or damage.” This would have no impact

 on the Court’s ruling because, even if such loss or damage existed,

 it would be excluded from coverage under the Virus Exclusion, as

 outlined above. Plaintiff’s argument, and its reliance on the

 Insurance Services Office 2006 circular, [see Docket No. 13, at

 11-18], only impacts whether or not Plaintiff’s losses would be

 covered if the Virus Exclusion did not apply. However, because the

 Virus Exclusion applies and is legally enforceable, the Court need

 not entertain the question of whether Plaintiff’s alleged losses

 constitute “direct physical loss . . . or damage.” Therefore, it

                                            16
Case 1:20-cv-09231-RMB-AMD Document 23 Filed 03/10/21 Page 17 of 17 PageID: 745



 will not do so. Further, additional discovery regarding the ISO

 2006 circular and the meaning of “direct physical loss . . . or

 damage” would be superfluous. In sum, Plaintiff’s arguments about

 this issue are unpersuasive in light of the Court’s finding that

 the Virus Exclusion is unambiguous, enforceable, and applicable to

 the case at hand.

       In sum, the Virus Exclusion is unambiguous and it excludes

 Plaintiff’s alleged losses, which were unfortunately caused by

 COVID-19, a virus that has affected too many                   businesses and

 individuals. Therefore, Plaintiff’s claims in this action are

 legally insufficient.

 VI.   CONCLUSION

       For   the    reasons      expressed   above,    the   Court   will   grant

 Defendant’s       Motion   to    Dismiss    [Docket   No.   11].    Plaintiff’s

 Complaint will be dismissed in its entirety. An accompanying Order

 shall issue.



 March 10, 2021                               s/Renée Marie Bumb
 Date                                         RENÉE MARIE BUMB
                                              United States District Judge




                                        17
